The record in this cause having been considered by the Court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered, ordered and decreed by the Court that the decree of the Court below should be, and the same is hereby, reversed, and the cause remanded with directions that the complainants, if they so elect, be allowed to amend their bill within thirty days from the going down of the mandate, and that upon failure to so amend said bill, that the decree appealed from be changed so as to conform to the views expressed in the opinion of the Supreme Court in this cause.
TERREL, C. J., and WHITFIELD, ELLIS, STRUM and BUFORD, J. J., concur. *Page 526